FOR IMMEDIATE RELEASE Southern Copper Corporation Makes a Recommended All Cash Offer to Acquire Frontera Copper Corporation Phoenix AZ, February 4, 2009—Southern Copper Corporation (SCC) (NYSE and LSE: PCU) announced today that it has entered into a support agreement with Frontera Copper Corporation (Frontera) (TSX: FCC), a Canadian mining, development and exploration company, for the acquisition of Frontera’s outstanding common shares pursuant to an all-cash take-over bid for consideration of C$0.65 per share, or approximately C$42 million (the “Offer”).The consideration per share offered by SCC represents a premium of 10% to the unsolicited offer made by Invecture Group S.A. de C.V. of C$0.59 per share. Frontera’s Board of Directors has unanimously recommended that Frontera shareholders accept the Offer.Additionally, SCC has entered into lock-up agreements with Frontera’s directors and officers pursuant to which they have agreed to tender their shares to the Offer. The terms and conditions of the Offer will be included in an offer and take-over bid circular expected to be filed with the Canadian Securities regulatory authorities on February 6, 2009, but in any event no later than February 13, The Offer is subject to a number of conditions including the valid deposit of not less than 66⅔% of Frontera shares on a fully diluted basis.The Offer is also subject to certain customary conditions including receipt of necessary regulatory and antitrust approvals and the absence of a material adverse change.The support agreement provides for, among other things, a non-solicitation covenant from Frontera, the right of Frontera under certain circumstances to terminate the agreement in favour of an unsolicited superior proposal for Frontera, SCC’s right to match any superior proposal and for the payment to SCC under certain circumstances of a termination fee of $2.1 million. SCC will use cash on hand to fund the acquisition. SCC’s COO, Xavier García de Quevedo said: “This offer is consistent with our strategy of capitalizing on opportunities to realize value for our shareholders, either through the development of our substantial project portfolio or through selective acquisitions. SCC’s combination of significant liquidity, sound balance sheet, and low-cost operations places us in a unique position to pursue acquisitions with sound industrial logic, particularly in the current environment. We are very pleased that the Frontera board of directors has recommended our all-cash offer, which allows Frontera shareholders to realize a significant premium over market price.” UBS Securities LLC and Osler, Hoskin & Harcourt LLP acted as exclusive financial and legal advisors, respectively, to SCC on this transaction. RBC Capital Markets and Beach, SOUTHERN COPPER
